DETAILED ACTION
1.	 Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
3.	In the amendment filed on 03/11/2022, claims 1, 11, and 20 have been amended. Claims 2-10, and 12-19 have been kept original. The currently pending claims considered below are Claims 1-20.

Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.


5.	Claims 1-2, 4-7, 9, 11-12, 14-17, and 19-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Sridhar et al. (US10999164B1) in view of Rehal (US 20200301945 A1) in further view of Lin et al. (US 20200127794 A1).

As per claim 1, Sridhar teaches a system comprising (Sridhar, fig. 1, Column 1, Line 25, a few host computing system): 
a processor (Sridhar, fig. 29, Column 14, Line 15, processor); and 
a memory including instructions that are executable by the processor for causing the processor to (Sridhar, fig. 29, Column 14, Line 15, memory): 
receive configuration datasets describing system configurations for at least two distinct computing systems (Sridhar, fig. 6:604A, Column 80, Lines 22-24, one or more dataset configuration records. Where the one or more dataset configuration records is interpreted as the receive configuration datasets describing system configurations for at least two distinct computing systems. It is inherent herein that the metadata catalog 221 receives and stores the one or more dataset configuration records, see fig. 6:221. Further, figs. 1:108, 9, 79, lines 48-66, “the metadata catalog 221 can store information about datasets and/or rules used or supported by the data intake and query system 108.” Wherein the data intake and query system are interpreted as the at least two distinct computing systems), 
the at least two distinct computing systems each including hardware and being remote from the system (Sridhar, fig. 1, Column 9, Lines 1-7, “one or more client devices 102 are coupled to one or more host devices 106 and a data intake and query system 108 via one or more networks 104.” Wherein the client devices are interpreted as the hardware that is included to the data intake and query system. Further, the connection from the client devices and the data intake and query system is via a network. Therefore, the client devices and the data intake and query system is interpreted to be remote from the system. Furthermore, Column 1, Lines 15-19, “a few host computer systems to thousands of systems configured to process data, service requests from remote clients, and perform numerous other computational tasks.”)
determine key-value pairs based on the configuration datasets (Sridhar, fig. 6:604A-N, Column 91, Lines 19-22, one or more dataset configuration records 604, For example the dataset configuration records 604A. Where the two dataset set association records has a values/annotations determined such as location, num_fields, and fields: sig, IP_addr, userID, error, dpndt_datasets: trafficTeam.traffic, and trafficTeam.threats-encountered. Those defined values/annotations are interpreted as the determine key-value pairs based on the configuration datasets), 
the key- value pairs including (i) keys corresponding to configurable parameters in the system configurations (Sridhar, fig. 6:604A, Column 91, Lines 10-30, the values/annotations determined such as location, num_fields, and fields: sig, IP_addr, userID, error are values/annotations of dataset configuration records and corresponding to configurable parameters/rules in the system configurations, see fig. 6:614-618) and 
(ii) values assigned to the configurable parameters in the system configurations (Sridhar, fig. 6:604A, Column 91, Lines 10-30, the values/annotations determined such as dpndt_datasets: trafficTeam.traffic, trafficTeam.threats-encountered are interpreted as the values assigned to the configurable parameters in the system configurations. See fig. 10:604); 
store relationships between the key-value pairs in a database (Sridhar, fig. 10, Column 81, Lines 44-51, “the dataset association records 602can indicate how to refer to one or more datasets (e.g., provide a name or other identifier for the datasets), identify associations or relationships between a particular dataset and one or more rules or other datasets and/or indicate the scope or definition of a dataset.” Where the dataset association records is interpreted to store relationships between the key-value pairs in a database. Where the database is the metadata catalog 221); and 
subsequent to storing the relationships in the database (Sridhar, fig. 6, Column 144, Lines 4-9, “the system can determine that the "threatsencountered" dataset 608J depends on and/or is related to the "traffic" dataset 608J and "threats" dataset 608H based on one or more annotations, such as an inter-dataset relationship annotation, in the dataset configuration record 604N.” Where the system is interpreted to determine the dependency of the related traffic upon/subsequent to store the threatsencountered the relationships in the database. See also Column 144, Lines 29-35): 
receive a configuration dataset from a computing system (Sridhar, figs. 6, 10, Column 139, Lines 12-16, “the query system manager 502 receives the query 1002, which includes the following query parameters "lfrom threats-encounteredlsort countlhead." In addition, "trafficTeam" is identified as the identifier of a dataset association record 602N associated with the query 1002.” The query parameters are interpreted as the receive a configuration dataset from a computing system. Where the query system mange is receiving the parameter form the query system the query system is a computing system), 
the configuration dataset describing a system configuration for the computing system (Sridhar, fig. 6, Column 144, Lines 10-49, “the system can generate annotations for the dataset configuration record 604N indicating that the "threats-encountered" dataset 6081 is dependent on the "traffic" and "threats" datasets 608H, 6081, respectively.” Where 604N indicating that the "threats-encountered" dataset 6081 is dependent on the "traffic" and "threats" datasets 608H, 6081, respectively is interpreted as the system configuration for the computing system)
the computing system including hardware and being remote from the system (Sridhar, fig. 2, Column 17, Lines 18-30, “client devices 204a, 204b . . . 204n (generically referred to as client device(s) 204), and an application environment 205, in communication with a data intake and query system 108 via networks 206, 208, respectively.” Where the client devices are interpreted as the hardware and being remote from the system once client devise is inherent to comprises of hardware. Further, Column 1, Lines 15-19, “a few host computer systems to thousands of systems configured to process data, service requests from remote clients, and perform numerous other computational tasks.”); 
determine a set of key-value pairs based on the configuration dataset (Sridhar, figs. 6:604N, Column 91, Lines 144, Lines 29-3, generate annotations for the dataset configuration record 604N. Where annotations such as authorization, assoc_grp: IT_dept, dependency_datasets: trafficTeam.traffic, shared.main, trafficTeam.threats, usage_num: 30, and job_ID: F341A5 are generated and is interpreted hereinafter as the set of key-value pairs based on the configuration dataset), 
the set of key-value pairs including (i) a set of keys corresponding to a set of configurable parameters in the system configuration (Sridhar, figs. 6:604N, Column 144, Lines 29-3, the values/annotations determined such as authorization, assoc_grp: IT_dept, dependency_datasets: trafficTeam.traffic, shared.main, trafficTeam.threats, usage_num: 30, and job_ID: F341A5 are values/annotations of dataset configuration records and are/or have values set of keys corresponding to the set of configurable parameters in the system configuration, see fig. 6:620-628) and 
(ii) a set of values assigned to the set of configurable parameters in the system configuration (Sridhar, fig. 6:604N, Column 144, Lines 29-30, the values/annotations determined for the job_ID: F341A5 as result of job_ID F341A5: “threat1” “2” and “threat1” “5” are interpreted as set of values assigned to the set of configurable parameters in the system configuration);
However, it is noted that the prior art of Sridhar does not explicitly teach “analyze the set of key-value pairs based on the relationships stored in the database to determine configuration feedback for the system configuration;”
On the other hand, in the same field of endeavor, Rehal teaches analyze the set of key-value pairs based on the relationships stored in the database (Rehal, figs. 9, 14D, par. [0303], [0313], “Where each field of a composite key is a key in its own right, such a composite key is also referred to as a compound key. An example is shown in FIG. 14D, where columns ID1, ID2, and ID3 are all needed to uniquely identify a row in Table 4 (thus acting as a compound primary key for that table), but each column also acts as foreign key with regard to another table (see relationships labelled Rel1, Rel2, Rel3).” Where the compound primary key is interpreted as the set of key-value pairs. The relationships labelled Rel1, Rel2, Rel3 are interpreted as the relationships stored in the database. The compound primary key and the relationships are being analyzed) 
to determine configuration feedback for the system configuration (Rehal, figs. 9, 14D, par. [0304], [0313], “Applying the previously described algorithm to the example of FIG. 14D, the algorithm would identify fields ID1, ID2, and ID3 as strong primary key candidates in Tables 1, 2, and 3, and that they have a high ratio of distinct data intersects with fields ID1, ID2, and ID3 in Table 4. Hence the algorithm will correctly identify relationships Rel1, Rel2, and Rel3.” Wherein tables 1-3 illustrated in fig. 14D can be interpreted as the system configuration, and the identified fields ID1, ID2, and ID3 as strong primary key candidates in table 1 and the identified high ratio of distinct data intersects with fields ID1, ID2, and ID3 in table 4 are interpreted as the determine configuration feedback);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Rehal that teaches managing data in a data repository into Sridhar that teaches securely executing custom code in a playbook created using a cloud-based information technology (IT) and security operations application. Additionally, this give the improving the performance of components in the IT environment.
The motivation for doing so would be to access and manage data efficiently (Rehal, par. [0003]). 
However, it is noted that the combination of the prior arts of Sridhar, and Rehal do not explicitly teach “transmit the configuration feedback to the computing system.”
On the other hand, in the same field of endeavor, Lin teaches transmit the configuration feedback to the computing system (Lin, fig. 3, 3A-C, par. [0086], [0114], “the terminal transmits a message containing the feedback response information with the determined length of the feedback response information to be transmitted” Where the transmitted feedback response information is interpreted as the transmit the configuration feedback to the computing system).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lin that teaches determining a total number of bits of feedback response information and related product into the combination of Sridhar that teaches securely executing custom code in a playbook created using a cloud-based information technology (IT) and security operations application, and Rehal that teaches managing data in a data repository. Additionally, this give the improving the performance of components in the IT environment.
The motivation for doing so would be the advantage of supporting multiplexing transmission of the feedback response information (Lin, par. [0059]). 

As per claim 2, Sridhar teaches wherein the database is a graph database (Sridhar, fig. 16, Column 196, Lines 23-24, a graph representing a playbook. Where the playbook is interpreted as the graph database) and the relationships are stored in the graph database as one or more graph data structures in which the key-value pairs serve as nodes and the relationships between the key-value pairs define connections between the nodes (Sridhar, fig. 16, Column 196, Lines 51-52, a collection of nodes and edges. Where the collection of nodes are interpreted to have the relationships are stored in the graph database as one or more graph data structures in which the key-value pairs serve as nodes and the collection of edges are interpreted as the relationships between the key-value pairs define connections between the nodes, see Column 196, Lines 23-30).  

As per claim 4, Sridhar teaches wherein the configuration feedback includes a recommendation to adjust a value in the set of values to a new value (Sridhar, fig. 20, Column 204, Lines 39-61, a review interface where data is display with the intent to recommend mitigations and remediation of possible breach on the data. Where the remediation maybe a task to stop or remove tasks. When a task is stopped or removed is inherent that a new value for the task is set), and wherein the memory further comprises instructions that are executable by the processor for causing the processor to determine the new value based on information stored in the database (Sridhar, fig. 20, Column 204, Lines 39-61, new task can be determine based on a user selection by using an edit button to further configure the workbook template. Where the new task is interpreted as a task determine the new value based on information stored in the database). 

As per claim 5, Sridhar teaches wherein the configuration feedback indicates that a value in the set of values is outside a target value range, and wherein the memory further comprises instructions that are executable by the processor for causing the processor to determine the target value range based on information stored in the database (Sridhar, fig. 20, Column 154, Lines 7-22, a time range that is partially outside of a time range filter criterion. Where the time range has a value in a range of values predefined as the range. The time range value that is outside of the time range filter criterion is interpreted as the value in the set of values is outside the target value range. Where the target value is the values in the time range filter criterion. It is inherent that the decision is made based on information that was previous stored in the database).

As per claim 6, Sridhar teaches wherein the configuration feedback includes a recommendation for a piece of software that is not already included in the system configuration, and wherein the memory further comprises instructions that are executable by the processor for causing the processor to determine the recommendation based on information stored in the database (Sridhar, Column 95, Lines 35-36, “the system 108 can recommend these fields, application, or datasets to the user, etc.” Where the recommendation made to the user herein is interpreted as the recommendation for the piece of software that is not already included in the system configuration. The information to generate the recommendation is inherent to be prior stored in the database).

As per claim 7, Sridhar teaches wherein the memory further comprises instructions that are executable by the processor for causing the processor to, subsequent to storing the relationships in the database: receive an additional configuration dataset describing an additional system configuration for an additional computing system that is different from the at least two distinct computing systems (Sridhar, fig. 10, Column 141, Lines 1-10, “rule configuration records 606 from various rule configuration records 606 for inclusion as query configuration parameters 1006.” Where the inclusion of the query configuration parameters are interpreted as the additional configuration dataset describing the additional system configuration for an additional computing system that is different from the at least two distinct computing systems. See fig. 2, where a plurality of computing systems are illustrated. Those computer system has computer systems different from the at least two distinct computing systems. For Example, the indexing system); and 
US2008 16921034 1update the relationships stored in the database based on the additional configuration dataset (Sridhar, Column 207, Lines 43-67, cause a current version of the playbook code to be saved in association with the user's account so that it can be executed. Where save the playbook code can be interpreted as update the relationships stored in the database based on the additional configuration dataset once the playbook code is being save in association or in relation to a user's account. The user account is inherent to contain configuration dataset).
As per claim 9, Sridhar teaches wherein the at least two distinct computing systems are associated with a plurality of different organizations (Sridhar, Column 188, Lines 22-26, “Users and user teams can thus use this feature to manage multiple third-party entities or organizations using only a single login and permissions configuration for the IT and security operations application 1602.” Where the multiple third-party entities or organizations is interpreted as the plurality of different organizations).

As per claim 11, Sridhar teaches a method comprising (Sridhar, fig. 11A, Column 105, Line 36, a method): 
receiving, by a processor, configuration datasets describing system configurations for at least two distinct computing systems (Sridhar, fig. 6:604A, Column 80, Lines 22-24, one or more dataset configuration records. Where the one or more dataset configuration records is interpreted as the receive configuration datasets describing system configurations for at least two distinct computing systems. It is inherent herein that the metadata catalog 221 receives and stores the one or more dataset configuration records, see fig. 6:221. Further, figs. 1:108, 9, 79, lines 48-66, “the metadata catalog 221 can store information about datasets and/or rules used or supported by the data intake and query system 108.” Wherein the data intake and query system are interpreted as the at least two distinct computing systems. Furthermore, fig. 1, Column 9, Lines 1-7, “one or more client devices 102”, Where the client device has a processor), 
the at least two distinct computing systems each including hardware and being remote from the processor (Sridhar, fig. 1, Column 9, Lines 1-7, “one or more client devices 102 are coupled to one or more host devices 106 and a data intake and query system 108 via one or more networks 104.” Wherein the client devices are interpreted as the hardware that is included to the data intake and query system. Further, the connection from the client devices and the data intake and query system is via a network. Therefore, the client devices which has the processor and the data intake and query system is interpreted to be remote from the system. Furthermore, Column 1, Lines 15-19, “a few host computer systems to thousands of systems configured to process data, service requests from remote clients, and perform numerous other computational tasks.”); 
determining, by the processor, key-value pairs based on the configuration datasets (Sridhar, fig. 6:604A-N, Column 91, Lines 19-22, one or more dataset configuration records 604, For example the dataset configuration records 604A. Where the two dataset set association records has a values/annotations determined such as location, num_fields, and fields: sig, IP_addr, userID, error, dpndt_datasets: trafficTeam.traffic, and trafficTeam.threats-encountered. Those defined values/annotations are interpreted as the determine key-value pairs based on the configuration datasets), 
the key-value pairs including (i) keys corresponding to configurable parameters in the system configurations (Sridhar, fig. 6:604A, Column 91, Lines 10-30, the values/annotations determined such as location, num_fields, and fields: sig, IP_addr, userID, error are values/annotations of dataset configuration records and corresponding to configurable parameters/rules in the system configurations, see fig. 6:614-618) and 
(ii) values assigned to the configurable parameters in the system configurations (Sridhar, fig. 6:604A, Column 91, Lines 10-30, the values/annotations determined such as dpndt_datasets: trafficTeam.traffic, trafficTeam.threats-encountered are interpreted as the values assigned to the configurable parameters in the system configurations. See fig. 10:604); 
storing, by the processor, relationships between the key-value pairs in a database (Sridhar, fig. 10, Column 81, Lines 44-51, “the dataset association records 602can indicate how to refer to one or more datasets (e.g., provide a name or other identifier for the datasets), identify associations or relationships between a particular dataset and one or more rules or other datasets and/or indicate the scope or definition of a dataset.” Where the dataset association records is interpreted to store relationships between the key-value pairs in a database. Where the database is the metadata catalog 221); and 
subsequent to storing the relationships in the database (Sridhar, fig. 6, Column 144, Lines 4-9, “the system can determine that the "threatsencountered" dataset 608J depends on and/or is related to the "traffic" dataset 608J and "threats" dataset 608H based on one or more annotations, such as an inter-dataset relationship annotation, in the dataset configuration record 604N.” Where the system is interpreted to determine the dependency of the related traffic upon/subsequent to store the threatsencountered the relationships in the database. See also Column 144, Lines 29-35): 
receiving, by the processor, a configuration dataset from a computing system (Sridhar, figs. 6, 10, Column 139, Lines 12-16, “the query system manager 502 receives the query 1002, which includes the following query parameters "lfrom threats-encounteredlsort countlhead 10." In addition, "trafficTeam" is identified as the identifier of a dataset association record 602N associated with the query 1002.” The query parameters are interpreted as the receive a configuration dataset from a computing system. Where the query system mange is receiving the parameter form the query system the query system is a computing system), 
the configuration dataset describing a system configuration for the computing system (Sridhar, fig. 6, Column 144, Lines 10-49, “the system can generate annotations for the dataset configuration record 604N indicating that the "threats-encountered" dataset 6081 is dependent on the "traffic" and "threats" datasets 608H, 6081, respectively.” Where 604N indicating that the "threats-encountered" dataset 6081 is dependent on the "traffic" and "threats" datasets 608H, 6081, respectively is interpreted as the system configuration for the computing system), 
the computing system including hardware and being remote from the processor (Sridhar, fig. 2, Column 17, Lines 18-30, “client devices 204a, 204b . . . 204n (generically referred to as client device(s) 204), and an application environment 205, in communication with a data intake and query system 108 via networks 206, 208, respectively.” Where the client device has hardware. Further, Column 1, Lines 15-19, “a few host computer systems to thousands of systems configured to process data, service requests from remote clients, and perform numerous other computational tasks.”.); 
determining, by the processor, a set of key-value pairs based on the configuration dataset (Sridhar, figs. 6:604N, Column 91, Lines 144, Lines 29-3, generate annotations for the dataset configuration record 604N. Where annotations such as authorization, assoc_grp: IT_dept, dependency_datasets: trafficTeam.traffic, shared.main, trafficTeam.threats, usage_num: 30, and job_ID: F341A5 are generated and is interpreted hereinafter as the set of key-value pairs based on the configuration dataset), 
the set of key-value pairs including (i) a set of keys corresponding US2008 16921034 1to a set of configurable parameters in the system configuration (Sridhar, figs. 6:604N, Column 144, Lines 29-3, the values/annotations determined such as authorization, assoc_grp: IT_dept, dependency_datasets: trafficTeam.traffic, shared.main, trafficTeam.threats, usage_num: 30, and job_ID: F341A5 are values/annotations of dataset configuration records and are/or have values set of keys corresponding to the set of configurable parameters in the system configuration, see fig. 6:620-628) and 
(ii) a set of values assigned to the set of configurable parameters in the system configuration (Sridhar, fig. 6:604N, Column 144, Lines 29-30, the values/annotations determined for the job_ID: F341A5 as result of job_ID F341A5: “threat1” “2” and “threat1” “5” are interpreted as set of values assigned to the set of configurable parameters in the system configuration);
However, it is noted that the prior art of Sridhar does not explicitly teach “analyzing, by the processor, the set of key-value pairs based on the relationships stored in the database to determine configuration feedback for the system configuration;”
On the other hand, in the same field of endeavor, Rehal teaches analyzing, by the processor, the set of key-value pairs based on the relationships stored in the database (Rehal, figs. 9, 14D, par. [0303], [0313], “Where each field of a composite key is a key in its own right, such a composite key is also referred to as a compound key. An example is shown in FIG. 14D, where columns ID1, ID2, and ID3 are all needed to uniquely identify a row in Table 4 (thus acting as a compound primary key for that table), but each column also acts as foreign key with regard to another table (see relationships labelled Rel1, Rel2, Rel3).” Where the compound primary key is interpreted as the set of key-value pairs. The relationships labelled Rel1, Rel2, Rel3 are interpreted as the relationships stored in the database. The compound primary key and the relationships are being analyzed) 
to determine configuration feedback for the system configuration (Rehal, figs. 9, 14D, par. [0304], [0313], “Applying the previously described algorithm to the example of FIG. 14D, the algorithm would identify fields ID1, ID2, and ID3 as strong primary key candidates in Tables 1, 2, and 3, and that they have a high ratio of distinct data intersects with fields ID1, ID2, and ID3 in Table 4. Hence the algorithm will correctly identify relationships Rel1, Rel2, and Rel3.” Wherein tables 1-3 illustrated in fig. 14D can be interpreted as the system configuration, and the identified fields ID1, ID2, and ID3 as strong primary key candidates in table 1 and the identified high ratio of distinct data intersects with fields ID1, ID2, and ID3 in table 4 are interpreted as the determine configuration feedback);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Rehal that teaches managing data in a data repository into Sridhar that teaches securely executing custom code in a playbook created using a cloud-based information technology (IT) and security operations application. Additionally, this give the improving the performance of components in the IT environment.
The motivation for doing so would be to access and manage data efficiently (Rehal, par. [0003]). 
However, it is noted that the combination of the prior art of Sridhar, and Rehal do not explicitly “transmitting, by the processor, the configuration feedback to the computing system.”
On the other hand, in the same field of endeavor, Lin teaches transmitting, by the processor, the configuration feedback to the computing system (Lin, fig. 3, 3A-C, par. [0086], [0114], “the terminal transmits a message containing the feedback response information with the determined length of the feedback response information to be transmitted” Where the transmitted feedback response information is interpreted as the transmit the configuration feedback to the computing system).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lin that teaches determining a total number of bits of feedback response information and related product into the combination of Sridhar that teaches securely executing custom code in a playbook created using a cloud-based information technology (IT) and security operations application, and Rehal that teaches managing data in a data repository. Additionally, this give the improving the performance of components in the IT environment.
The motivation for doing so would be the advantage of supporting multiplexing transmission of the feedback response information (Lin, par. [0059]). 

As per claim 12, Sridhar teaches wherein the database is a graph database (Sridhar, fig. 16, Column 196, Lines 23-24, a graph representing a playbook. Where the playbook is interpreted as the graph database) and the relationships are stored in the graph database as one or more graph data structures in which the key-value pairs serve as nodes and the relationships between the key-value pairs define connections between the nodes (Sridhar, fig. 16, Column 196, Lines 51-52, a collection of nodes and edges. Where the collection of nodes are interpreted to have the relationships are stored in the graph database as one or more graph data structures in which the key-value pairs serve as nodes and the collection of edges are interpreted as the relationships between the key-value pairs define connections between the nodes, see Column 196, Lines 23-30).

As per claim 14, Sridhar teaches wherein the configuration feedback includes a recommendation to adjust a value in the set of values to a new value (Sridhar, fig. 20, Column 204, Lines 39-61, a review interface where data is display with the intent to recommend mitigations and remediation of possible breach on the data. Where the remediation maybe a task to stop or remove tasks. When a task is stopped or removed is inherent that a new value for the task is set), and wherein the new value is determined based on information stored in the database (Sridhar, fig. 20, Column 204, Lines 39-61, new task can be determine based on a user selection by using an edit button  to further configure the workbook template. Where the new task is interpreted as a task determine the new value based on information stored in the database).

As per claim 15, Sridhar teaches wherein the configuration feedback indicates that a value in the set of values is outside a target value range, and wherein the target value range is determined based on information stored in the database (Sridhar, fig. 20, Column 154, Lines 7-22, a time range that is partially outside of a time range filter criterion. Where the time range has a value in a range of values predefined as the range. The time range value that is outside of the time range filter criterion is interpreted as the value in the set of values is outside the target value range. Where the target value is the values in the time range filter criterion. It is inherent that the decision is made based on information that was previous stored in the database).

As per claim 16, Sridhar teaches wherein the configuration feedback includes a recommendation for a piece of software that is not already included in the system configuration, and wherein the recommendation is determined based on information stored in the database (Sridhar, Column 95, Lines 35-36, “the system 108 can recommend these fields, application, or datasets to the user, etc.” Where the recommendation made to the user herein is interpreted as the recommendation for the piece of software that is not already included in the system configuration. The information to generate the recommendation is inherent to be prior stored in the database).

As per claim 17, Sridhar teaches further comprising: receiving an additional configuration dataset describing an additional system configuration for an additional computing system that is different from the at least two distinct computing systems (Sridhar, fig. 10, Column 141, Lines 1-10, “rule configuration records 606 from various rule configuration records 606 for inclusion as query configuration parameters 1006.” Where the inclusion of the query configuration parameters are interpreted as the additional configuration dataset describing the additional system configuration for an additional computing system that is different from the at least two distinct computing systems. See fig. 2, where a plurality of computing systems are illustrated. Those computer system has computer systems different from the at least two distinct computing systems. For Example, the indexing system); and 
updating the relationships stored in the database based on the additional configuration dataset (Sridhar, Column 207, Lines 43-67, cause a current version of the playbook code to be saved in association with the user's account so that it can be executed. Where save the playbook code can be interpreted as update the relationships stored in the database based on the additional configuration dataset once the playbook code is being save in association or in relation to a user's account. The user account is inherent to contain configuration dataset).

As per claim 19, Sridhar teaches wherein the at least two distinct computing systems are associated with a plurality of different organizations (Sridhar, Column 188, Lines 22-26, “Users and user teams can thus use this feature to manage multiple third-party entities or organizations using only a single login and permissions configuration for the IT and security operations application 1602.” Where the multiple third-party entities or organizations is interpreted as the plurality of different organizations).

As per claim 20, Sridhar teaches a non-transitory computer-readable medium comprising program code that is executable by a processor for causing the processor to (Sridhar, Column 200, Lines 1-11, a computer-readable storage medium. Further, fig. 1, Column 1, Lines 15-19, “a few host computer systems to thousands of systems configured to process data, service requests from remote clients, and perform numerous other computational tasks.” Where the client device has a processor): 
receive configuration datasets describing system configurations for at least two distinct computing systems (Sridhar, fig. 6:604A, Column 80, Lines 22-24, one or more dataset configuration records. Where the one or more dataset configuration records is interpreted as the receive configuration datasets describing system configurations for at least two distinct computing systems. It is inherent herein that the metadata catalog 221 receives and stores the one or more dataset configuration records, see fig. 6:221. Further, figs. 1:108, 9, 79, lines 48-66, “the metadata catalog 221 can store information about datasets and/or rules used or supported by the data intake and query system 108.” Wherein the data intake and query system are interpreted as the at least two distinct computing systems),
the at least two distinct computing systems each including hardware and being remote from the processor (Sridhar, fig. 1, Column 9, Lines 1-7, “one or more client devices 102 are coupled to one or more host devices 106 and a data intake and query system 108 via one or more networks 104.” Wherein the client devices are interpreted as the hardware that is included to the data intake and query system. Further, the connection from the client devices and the data intake and query system is via a network. Therefore, the client device has the processor and the data intake and query system is interpreted to be remote from the system. Furthermore, Column 1, Lines 15-19, “a few host computer systems to thousands of systems configured to process data, service requests from remote clients, and perform numerous other computational tasks.”); 
determine key-value pairs based on the configuration datasets (Sridhar, fig. 6:604A-N, Column 91, Lines 19-22, one or more dataset configuration records 604, For example the dataset configuration records 604A. Where the two dataset set association records has a values/annotations determined such as location, num_fields, and fields: sig, IP_addr, userID, error, dpndt_datasets: trafficTeam.traffic, and trafficTeam.threats-encountered. Those defined values/annotations are interpreted as the determine key-value pairs based on the configuration datasets), 
the key-value pairs including (i) keys corresponding to configurable parameters in the system configurations (Sridhar, fig. 6:604A, Column 91, Lines 10-30, the values/annotations determined such as location, num_fields, and fields: sig, IP_addr, userID, error are values/annotations of dataset configuration records and corresponding to configurable parameters/rules in the system configurations, see fig. 6:614-618) and 
(ii) values assigned to the configurable parameters in the system configurations (Sridhar, fig. 6:604A, Column 91, Lines 10-30, the values/annotations determined such as dpndt_datasets: trafficTeam.traffic, trafficTeam.threats-encountered are interpreted as the values assigned to the configurable parameters in the system configurations. See fig. 10:604); 
store relationships between the key-value pairs in a database (Sridhar, fig. 10, Column 81, Lines 44-51, “the dataset association records 602can indicate how to refer to one or more datasets (e.g., provide a name or other identifier for the datasets), identify associations or relationships between a particular dataset and one or more rules or other datasets and/or indicate the scope or definition of a dataset.” Where the dataset association records is interpreted to store relationships between the key-value pairs in a database. Where the database is the metadata catalog 221); and 
subsequent to storing the relationships in the database (Sridhar, fig. 6, Column 144, Lines 4-9, “the system can determine that the "threatsencountered" dataset 608J depends on and/or is related to the "traffic" dataset 608J and "threats" dataset 608H based on one or more annotations, such as an inter-dataset relationship annotation, in the dataset configuration record 604N.” Where the system is interpreted to determine the dependency of the related traffic upon/subsequent to store the threatsencountered the relationships in the database. See also Column 144, Lines 29-35): 
receive a configuration dataset from a computing system (Sridhar, figs. 6, 10, Column 139, Lines 12-16, “the query system manager 502 receives the query 1002, which includes the following query parameters "lfrom threats-encounteredlsort countlhead 10." In addition, "trafficTeam" is identified as the identifier of a dataset association record 602N associated with the query 1002.” The query parameters are interpreted as the receive a configuration dataset from a computing system. Where the query system mange is receiving the parameter form the query system the query system is a computing system), 
the configuration dataset describing a system configuration for the computing system (Sridhar, fig. 6, Column 144, Lines 10-49, “the system can generate annotations for the dataset configuration record 604N indicating that the "threats-encountered" dataset 6081 is dependent on the "traffic" and "threats" datasets 608H, 6081, respectively.” Where 604N indicating that the "threats-encountered" dataset 6081 is dependent on the "traffic" and "threats" datasets 608H, 6081, respectively is interpreted as the system configuration for the computing system), 
the computing system including hardware and being remote from the processor (Sridhar, fig. 2, Column 17, Lines 18-30, “client devices 204a, 204b . . . 204n (generically referred to as client device(s) 204), and an application environment 205, in communication with a data intake and query system 108 via networks 206, 208, respectively.” Where the client device has hardware. Furthermore, Column 1, Lines 15-19, “a few host computer systems to thousands of systems configured to process data, service requests from remote clients, and perform numerous other computational tasks.”); 
determine a set of key-value pairs based on the configuration dataset (Sridhar, figs. 6:604N, Column 91, Lines 144, Lines 29-3, generate annotations for the dataset configuration record 604N. Where annotations such as authorization, assoc_grp: IT_dept, dependency_datasets: trafficTeam.traffic, shared.main, trafficTeam.threats, usage_num: 30, and job_ID: F341A5 are generated and is interpreted hereinafter as the set of key-value pairs based on the configuration dataset), 
the set of key-value pairs including (i) a set of keys corresponding to a set of configurable US2008 16921034 1parameters in the system configuration (Sridhar, figs. 6:604N, Column 144, Lines 29-3, the values/annotations determined such as authorization, assoc_grp: IT_dept, dependency_datasets: trafficTeam.traffic, shared.main, trafficTeam.threats, usage_num: 30, and job_ID: F341A5 are values/annotations of dataset configuration records and are/or have values set of keys corresponding to the set of configurable parameters in the system configuration, see fig. 6:620-628) and 
(ii) a set of values assigned to the set of configurable parameters in the system configuration (Sridhar, fig. 6:604N, Column 144, Lines 29-30, the values/annotations determined for the job_ID: F341A5 as result of job_ID F341A5: “threat1” “2” and “threat1” “5” are interpreted as set of values assigned to the set of configurable parameters in the system configuration); 
analyze the set of key-value pairs based on the relationships stored in the database (Rehal, figs. 9, 14D, par. [0303], [0313], “Where each field of a composite key is a key in its own right, such a composite key is also referred to as a compound key. An example is shown in FIG. 14D, where columns ID1, ID2, and ID3 are all needed to uniquely identify a row in Table 4 (thus acting as a compound primary key for that table), but each column also acts as foreign key with regard to another table (see relationships labelled Rel1, Rel2, Rel3).” Where the compound primary key is interpreted as the set of key-value pairs. The relationships labelled Rel1, Rel2, Rel3 are interpreted as the relationships stored in the database. The compound primary key and the relationships are being analyzed)
to determine configuration feedback for the system configuration (Rehal, figs. 9, 14D, par. [0304], [0313], “Applying the previously described algorithm to the example of FIG. 14D, the algorithm would identify fields ID1, ID2, and ID3 as strong primary key candidates in Tables 1, 2, and 3, and that they have a high ratio of distinct data intersects with fields ID1, ID2, and ID3 in Table 4. Hence the algorithm will correctly identify relationships Rel1, Rel2, and Rel3.” Wherein tables 1-3 illustrated in fig. 14D can be interpreted as the system configuration, and the identified fields ID1, ID2, and ID3 as strong primary key candidates in table 1 and the identified high ratio of distinct data intersects with fields ID1, ID2, and ID3 in table 4 are interpreted as the determine configuration feedback);
However, it is noted that the prior art of Sridhar does not explicitly teach “analyze the set of key-value pairs based on the relationships stored in the database to determine configuration feedback for the system configuration;”
On the other hand, in the same field of endeavor, Rehal teaches analyze the set of key-value pairs based on the relationships stored in the database (Rehal, figs. 9, 14D, par. [0303], [0313], “Where each field of a composite key is a key in its own right, such a composite key is also referred to as a compound key. An example is shown in FIG. 14D, where columns ID1, ID2, and ID3 are all needed to uniquely identify a row in Table 4 (thus acting as a compound primary key for that table), but each column also acts as foreign key with regard to another table (see relationships labelled Rel1, Rel2, Rel3).” Where the compound primary key is interpreted as the set of key-value pairs. The relationships labelled Rel1, Rel2, Rel3 are interpreted as the relationships stored in the database. The compound primary key and the relationships are being analyzed)
to determine configuration feedback for the system configuration (Rehal, figs. 9, 14D, par. [0304], [0313], “Applying the previously described algorithm to the example of FIG. 14D, the algorithm would identify fields ID1, ID2, and ID3 as strong primary key candidates in Tables 1, 2, and 3, and that they have a high ratio of distinct data intersects with fields ID1, ID2, and ID3 in Table 4. Hence the algorithm will correctly identify relationships Rel1, Rel2, and Rel3.” Wherein tables 1-3 illustrated in fig. 14D can be interpreted as the system configuration, and the identified fields ID1, ID2, and ID3 as strong primary key candidates in table 1 and the identified high ratio of distinct data intersects with fields ID1, ID2, and ID3 in table 4 are interpreted as the determine configuration feedback);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Rehal that teaches managing data in a data repository into Sridhar that teaches securely executing custom code in a playbook created using a cloud-based information technology (IT) and security operations application. Additionally, this give the improving the performance of components in the IT environment.
The motivation for doing so would be to access and manage data efficiently (Rehal, par. [0003]).
However, it is noted that the prior art of Sridhar, and Rehal do not explicitly teach “transmit the configuration feedback to the computing system.”
On the other hand, in the same field of endeavor, Lin teaches transmit the configuration feedback to the computing system (Lin, fig. 3, 3A-C, par. [0086], [0114], “the terminal transmits a message containing the feedback response information with the determined length of the feedback response information to be transmitted” Where the transmitted feedback response information is interpreted as the transmit the configuration feedback to the computing system). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lin that teaches determining a total number of bits of feedback response information and related product into the combination of Sridhar that teaches securely executing custom code in a playbook created using a cloud-based information technology (IT) and security operations application, and Rehal that teaches managing data in a data repository. Additionally, this give the improving the performance of components in the IT environment.
The motivation for doing so would be the advantage of supporting multiplexing transmission of the feedback response information (Lin, par. [0059]). 

6.	Claims 3, 8, 13, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Sridhar et al. (US10999164B1) in view of Rehal (US 20200301945 A1) in further view of Lin et al. (US 20200127794 A1) still in further view of Snyder et al. (US11176175B1).

As per claim 3, Sridhar, Rehal and Lin teach all the limitations as discussed in claim 2 above.  
However, it is noted that the combination of the prior arts of Sridhar, Rehal and Lin do not explicitly teach “wherein the memory further comprises instructions that are executable by the processor for causing the processor to: determine a plurality of key-value pair hierarchies based on the configuration datasets, each key-value pair hierarchy among the plurality of key-value pair hierarchies indicating a respective hierarchical relationship between a group of key-value pairs determined from one of the configuration datasets; determine the one or more graph data structures based on the plurality of key-value pair hierarchies, the one or more graph data structures indicating the relationships between the key-value pairs datasets; and store the graph data structures in the database.”
On the other hand, in the same field of endeavor, Snyder teaches wherein the memory further comprises instructions that are executable by the processor for causing the processor to: US2008 16921034 1determine a plurality of key-value pair hierarchies based on the configuration datasets (Snyder, figs. 10-12, Column 2, Lines 51-67, defining a hierarchy of dataset models. Where the defined hierarchy is interpreted as the determine a plurality of key-value pair hierarchies based on the configuration datasets. For example, on fig. 10 “an exemplary hierarchy 1000 of dataset models (or templates).  Hierarchy 1000 includes primordial datasets 1010 (Animals), 1020 (Continental Geocodes), and 1030 (Endangered species).  Dataset models 1040 (Birds) and 1070 (Fish), share a single parent, primordial dataset 1010 (Animals).” Where the primordial datasets are interpreted as the plurality of key-value pair hierarchies), each key-value pair hierarchy among the plurality of key-value pair hierarchies indicating a respective hierarchical relationship between a group of key-value pairs determined from one of the configuration datasets (Snyder, figs. 10-12, Column 9, Lines 20-31, the hierarchy has a hierarchical representation between datasets. For example, the Endangered South American Fish has two instances see fig. 11:1181. The instances is indicating hierarchical relationship between the continental geocode with the Endangered South American, and Endangered Species with Endangered South American. See also Column 4, Lines 45-48, relationship between two things); 
determine the one or more graph data structures based on the plurality of key-value pair hierarchies, the one or more graph data structures indicating the relationships between the key-value pairs datasets (Snyder, figs. 4-5, 9, Column 7, Lines 61-64, show in a graph format the provider groups corresponding to the selected providers and associated Links. Where the graph structures are inherent to be determine to show data association with provider groups. The provider groups can be represented as primordial datasets contain a plurality of key-value pair hierarchies. The associated Links can be the links that associated the data in between the key-value pairs datasets); and 
store the graph data structures in the database (Snyder, figs. 4-5, 9, Column 8, Lines 1-2, a hierarchical analytics system (HAS) preferably store data from any number of sources and formats in a polyglot data store. Where the any number of sources and formats is interpreted to includes the graph data structures).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Snyder that teaches propagating data changes in a hierarchy of dataset models in which each dataset model comprises an analytic and one or more parent datasets  into the combination of Sridhar that teaches securely executing custom code in a playbook created using a cloud-based information technology (IT) and security operations application, Rehal that teaches managing data in a data repository, and Lin that teaches determining a total number of bits of feedback response information and related product. Additionally, this give the improving the performance of components in the IT environment.
The motivation for doing so would be to improve performance (Snyder, Column 24, Line 21).

As per claim 8, Sridhar, Rehal and Lin teach all the limitations as discussed in claim 1 above.  
Additionally, Snyder teaches wherein the memory further comprises instructions that are executable by the processor for causing the processor to generate the configuration feedback by providing the set of key-value pairs as input to a trained machine-learning model (Snyder, Column 4, Line 23, machine-learning algorithms. Where the machine-learning algorithms is interpreted as the trained machine-learning model. Further, Column 24, Lines 11-13, metric with Pivots and Filters result in some SQL logic, but it is machine generated SQL and can be independently validated with unit tests. Where the SQL generate is generated using machine-learning algorithms).

As per claim 13, Sridhar, Rehal and Lin teach all the limitations as discussed in claim 12 above.  
However, it is noted that the combination of the prior arts of Sridhar, Rehal and Lin do not explicitly teach “further comprising: determining a plurality of key-value pair hierarchies based on the configuration datasets, each key-value pair hierarchy among the plurality of key-value pair hierarchies indicating a respective hierarchical relationship between a group of key-value pairs determined from one of the configuration datasets; determining the one or more graph data structures based on the plurality of key- value pair hierarchies, the one or more graph data structures indicating the relationships between the key-value pairs; and storing the graph data structures in the database.”
On the other hand, in the same field of endeavor, Snyder teaches further comprising: determining a plurality of key-value pair hierarchies based on the configuration datasets (Snyder, figs. 10-12, Column 2, Lines 51-67, defining a hierarchy of dataset models. Where the defined hierarchy is interpreted as the determine a plurality of key-value pair hierarchies based on the configuration datasets. For example, on fig. 10 “an exemplary hierarchy 1000 of dataset models (or templates).  Hierarchy 1000 includes primordial datasets 1010 (Animals), 1020 (Continental Geocodes), and 1030 (Endangered species).  Dataset models 1040 (Birds) and 1070 (Fish), share a single parent, primordial dataset 1010 (Animals).” Where the primordial datasets are interpreted as the plurality of key-value pair hierarchies), each key-value pair hierarchy among the plurality of key-value pair hierarchies indicating a respective hierarchical relationship between a group of key-value pairs determined from one of the configuration datasets (Snyder, figs. 10-12, Column 9, Lines 20-31, the hierarchy has a hierarchical representation between datasets. For example, the Endangered South American Fish has two instances see fig. 11:1181. The instances is indicating hierarchical relationship between the continental geocode with the Endangered South American, and Endangered Species with Endangered South American. See also Column 4, Lines 45-48, relationship between two things); 
determining the one or more graph data structures based on the plurality of key- value pair hierarchies, the one or more graph data structures indicating the relationships between the key-value pairs (Snyder, figs. 4-5, 9, Column 7, Lines 61-64, show in a graph format the provider groups corresponding to the selected providers and associated Links. Where the graph structures are inherent to be determine to show data association with provider groups. The provider groups can be represented as primordial datasets contain a plurality of key-value pair hierarchies. The associated Links can be the links that associated the data in between the key-value pairs); and 
storing the graph data structures in the database (Snyder, figs. 4-5, 9, Column 8, Lines 1-2, a hierarchical analytics system (HAS) preferably store data from any number of sources and formats in a polyglot data store. Where the any number of sources and formats is interpreted to includes the graph data structures).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Snyder that teaches propagating data changes in a hierarchy of dataset models in which each dataset model comprises an analytic and one or more parent datasets  into the combination of Sridhar that teaches securely executing custom code in a playbook created using a cloud-based information technology (IT) and security operations application, Rehal that teaches managing data in a data repository, and Lin that teaches determining a total number of bits of feedback response information and related product. Additionally, this give the improving the performance of components in the IT environment.
The motivation for doing so would be to improve performance (Snyder, Column 24, Line 21). 

As per claim 18, Sridhar, Rehal and Lin teach all the limitations as discussed in claim 11 above.  
Additionally, Snyder teaches further comprising generating the configuration feedback by providing the set of key-value pairs as input to a trained machine-learning model (Snyder, Column 4, Line 23, machine-learning algorithms. Where the machine-learning algorithms is interpreted as the trained machine-learning model. Further, Column 24, Lines 11-13, metric with Pivots and Filters result in some SQL logic, but it is machine generated SQL and can be independently validated with unit tests. Where the SQL generate is generated using machine-learning algorithms).

7.	Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Sridhar et al. (US10999164B1) in view of Rehal (US 20200301945 A1) in further view of Lin et al. (US 20200127794 A1) still in further view of Chanda et al. (US 20150052522 A1).
  
As per claim 10, Sridhar, Rehal and Lin teach all the limitations as discussed in claim 1 above.  
However, it is noted that the combination of the prior arts of Sridhar, Rehal and Lin do not explicitly teach “wherein the at least two distinct computing systems are a plurality of Linux-based computing systems, and wherein the configuration datasets are derived from a plurality of Linux configuration files defining the system configurations for the plurality of Linux-based computing systems.”
On the other hand, in the same field of endeavor, Chanda teaches wherein the at least two distinct computing systems are a plurality of Linux-based computing systems, and wherein the configuration datasets are derived from a plurality of Linux configuration files defining the system configurations for the plurality of Linux-based computing systems (Chanda, fig. 8, “host includes a base Linux operating system in which the namespaces 810 and 815 run as containers” it is inherent that a host that uses Linux operating system comprises of plurality of Linux configuration files defining the system configurations for the plurality of Linux-based computing systems).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Chanda that teaches an application operating on a host machine into the combination of Sridhar that teaches securely executing custom code in a playbook created using a cloud-based information technology (IT) and security operations application, Rehal that teaches managing data in a data repository, and Lin that teaches determining a total number of bits of feedback response information and related product. Additionally, this give the improving the performance of components in the IT environment.
The motivation for doing so would be to provide DHCP service to virtualized computer networks (Chanda, par. [0003]). 

Prior Art of Record
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Badawy et al. (US 10523682 B1), teaches a graph based artificial intelligence systems for identity management.
Chen et al. (US 20180152858 A1), teaches a channel state information feedback method and a terminal.
Wu et al. (US 20180152858 A1), teaches storing and querying graph data in a key-value store.

Response to Arguments
9. 	Applicant's arguments, filed on 03/11/2022 with respect to the rejection of claims 1-20 under 35 U.S.C. §103 (Applicant’s arguments, pages 9-11), have been fully considered and are but are moot. Therefore, the rejection has been maintained and see the reasons below. 
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1]. Interpretation of claims during patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification. Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550- 51 (CCPA 1969).
Applicant argues that the cited references fail to disclose or make obvious at least "analyz[ing] the set of key-value pairs based on the relationships [previously] stored in [a] database to determine configuration feedback .... ,". If appears that the Applicant is arguing the following limitations “analyze the set of key-value pairs based on the relationships stored in the database to determine configuration feedback for the system configuration;” if the Applicant is arguing these limitations. It is respectfully submitted that cited references of the previous office action are no longer used to teach these limitations but the newly added reference of Rehal (US 20200301945 A1) teaches these limitation as shown above. Claims 1, 11, and 20 comprises of similar limitations; therefore, the above answer is applied for all independent claims.
Applicant’s remaining arguments with respect to the independent claims, and the claims that depend therefrom, have been considered but are moot because the arguments do not apply to the references being used in the current rejection.
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO CAIA DO whose telephone number is (469)295-9251.  The examiner can normally be reached on Monday - Friday / 06:30 to 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehichioya, Fred can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTONIO J CAIA DO/
Examiner, Art Unit 2168

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168